Citation Nr: 0531690	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of back 
injury.

2.  Entitlement to service connection for degenerative 
arthritis.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1961 to June 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for residuals of 
back injury, finding that the veteran had not submitted new 
and material evidence to reopen his claim; and denied service 
connection for degenerative arthritis.  Although not 
adjudicated as a new and material evidence claim, the record 
also shows a previous denial of service connection for 
degenerative arthritis in August 2000.  The veteran testified 
at a March 2001 RO hearing.  In October 2002, the Board 
remanded this case because the veteran had requested a Board 
hearing.  The veteran subsequently testified before the 
undersigned Veterans Law Judge at a June 2003 Board hearing 
at the RO.  

In February 2004, the Board reopened the veteran's claim of 
service connection for residuals of back injury, and also in 
effect, reopened the service connection claim for 
degenerative arthritis, but remanded these issues for 
additional development.  The RO has conducted the necessary 
development; thus, this case is properly before the Board.


FINDINGS OF FACT

1.  A back disability was not diagnosed within one year of 
service, or for many years thereafter.

2.  The medical evidence of record does not relate the 
veteran's current back disability to service.

3.  Degenerative arthritis was not diagnosed within one year 
of service, or for many years thereafter.

4.  The medical evidence of record does not relate the 
veteran's current degenerative arthritis to service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service, nor may its incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1112, 1131, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Degenerative arthritis was not incurred in or aggravated 
by service, nor may its incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1112, 1131, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
January 2001 rating decision, September 2001 statement of the 
case (SOC), and May 2002 and August 2005 supplemental 
statements of the case (SSOC's) that discussed the pertinent 
evidence, and the laws and regulations related to service 
connection claims for residuals of back injury and 
degenerative arthritis.  These documents essentially notified 
the veteran of the evidence needed to prevail on his claims.

In addition, in a March 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence, 
and requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The RO notified the 
veteran again in March 2005.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letters dated in March 2004 
and March 2005 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a January 2001 rating decision, the RO denied 
the veteran's service connection claims for residuals of a 
back injury and degenerative arthritis.  In March 2004 and 
March 2005, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims on appeal, and clarified what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in March 2004 and March 2005 was not 
given prior to the first AOJ adjudication of the claim, the 
subsequent VA letters corrected any procedural errors.  The 
notice was provided by the AOJ prior to the last transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, private medical records dated from February 1980 to 
November 2003, and VA medical records dated from October 2000 
to March 2004.  In April 2004, the veteran indicated that he 
had received additional treatment for his bones and general 
health from private doctors, who were currently retired.  
However, he also stated that he did not have the addresses 
for these doctors; thus, VA could not make any requests for 
these records.  The veteran also mentioned that VA told him 
that his records had been destroyed in a fire.  The record 
shows the veteran's claim file was established in 1979 after 
no record of a claims folder was found; but there is no 
indication that any of his records were lost or destroyed.  
In addition, the Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has current diagnoses of a back disability 
and degenerative arthritis, as discussed below, there is no 
evidence that these conditions were incurred in or aggravated 
by service.  Under these circumstances, the VCAA's duty to 
assist doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

I.  Residuals of back injury

The veteran seeks service connection for residuals of back 
injury.  At a March 2001 RO hearing, he testified that he 
injured his back in service in the armored infantry, when he 
lifted something heavy, but did not seek medical treatment 
because of the stigma.  He indicated that they put him on 
light duty for a few days and he was instructed not to lift 
anything but that he continued to have problems, as they were 
always lifting and pulling heavy things, and climbing.  He 
noted that he did not mention his back problems in service 
because there was a tough image one had to produce and the 
military did not think highly of people who went on sick 
duty.  He indicated that after service his back continued to 
bother him but that he did not receive treatment until 1993 
and generally took Tylenol or aspirin.  In sum, the veteran 
contends that his current back disability is a direct result 
of his service, thus entitling him to disability 
compensation.

Initially, the evidence shows a current back disability.

An April 1992 private medical record shows x-rays findings of 
degenerative changes at the L4-5 with lesser changes showing 
degenerative spurring at the L3-4 and L5-S1.

An October 1995 private medical record shows an x-ray 
impression of severe degenerative disc disease L4-5 and L5-S1 
with some degenerative arthritic changes with osteophytes.  

A November 1998 private medical record show history of 
degenerative joint disease in lower back and acute paraspinal 
muscle spasm.

In October 2000, a VA medical record shows low back pain, 
musculoskeletal.

A November 2002 private medical record shows low back pain 
radiating into the left buttock, due to sciatica.

A November 2003 private medical record shows history of 
severe degenerative joint disease in the back.  Chronic low 
back pain also was reported in records dated from January 
2004 to March 2004.

A November 2003 VA medical record shows minimal muscle 
tightness and muscle spasms in the lumbar region and para-
spinal muscle and an impression of chronic low back pain.

The next issue is whether there an evidence of in-service 
incurrence of a back disability.

The service medical records show a January 1962 complaint of 
mild low back pain and a prescription for Wintergreen lotion.  
There are no other in-service findings of a back injury or 
treatment for the back.  On a May 1964 discharge examination 
report, the veteran's spine was found normal.

While the service medical records show a complaint mild back 
pain in service, there is no indication that the veteran 
incurred a back disability in service.  Additionally, there 
is no other medical evidence relating the veteran's current 
back disability to service.

The veteran is not entitled to service connection for 
residuals of back injury on a presumptive basis, as the first 
diagnosis of degenerative disc disease was not until April 
1992, which is 28 years after service.  38 C.F.R. §§ 3.307, 
3.309.  

There also is no evidence entitling the veteran to service 
connection on a direct incurrence basis.  

An August 1980 private medical record shows complaints of 
persistent back pain.  On an April 1992 private medical 
record, the veteran stated that he had back problems dating 
back to when he strained it in the Army approximately 30 
years ago.  He related pain and stiffness.  An October 1995 
private medical record shows the veteran had an increasing 
amount of back pain lately, which started after he bent over 
and lifted something.  None of these records include medical 
findings relating the veteran's current back disability to 
service.  The veteran also testified at a June 2003 Board 
hearing that none of his doctors have told him that his back 
problem is a result of service.

In sum, the Board finds that the preponderance of the 
evidence is against the service connection claim for 
residuals of back injury.  Although the veteran contends that 
his current back disability is related to service, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any relationship 
between the veteran's current back disability and service.  
Moreover, there is no evidence of a continuity of 
symptomatology of a back disability from service or during 
the 28 years before any current back disability was shown.  
See Savage v. Gober, 10 Vet. App. 488 (1997).

Accordingly, the claim of service connection for residuals of 
back injury is denied.  38 C.F.R. §§ 3.303, 3.310(a).  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine; however, as the evidence is not 
equibalanced, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Degenerative arthritis

The veteran seeks service connection for degenerative 
arthritis.  At the March 2001 RO hearing, he testified that 
he first started having a lot of joint pain in the military.  
He stated that he did not go to the corpsman or the hospital 
for this, but got in trouble a lot because he would move when 
he was not supposed to move due to his joints hurting so 
badly.  He noted that his neck would get stiff in class and 
he would start moving his neck.  He also stated that when he 
went into the armored division, he had to wear a steel helmet 
that jarred his neck causing a constant pounding.  He stated 
that he was a driver of an armored personnel carrier for 
about a year and a half and wearing the metal helmet with no 
shocks in the truck caused him to hit his jaw when he went 
over potholes.  He indicated that it was really painful but 
that he did not complain or seek treatment and just did what 
they needed him to do.  He also stated that he does not 
recall having problems until he went into the armored 
division and spent those three years in there and that his 
arthritis is a progressive thing and has gotten worse through 
the years.  At the June 2003 Board hearing, the veteran also 
testified that he got banged around in the tank in service.  
In sum, the veteran contends that his current arthritis is 
directly related to service, thus entitling him to disability 
compensation.

Initially, the evidence shows current findings of 
degenerative arthritis.

A February 1980 private x-ray examination report shows that 
anterior-posterior and lateral views of the left knee reveal 
minimal early hypertrophic osteoarthritic evidence and 
marginal and minimal findings of strain.  A March 1980 
private medical record shows a finding of early degenerative 
arthrosis, or mild bilateral patella chondromalacia.

A July 1990 private medical record shows the veteran recently 
hurt his right knee and had a contusion.  X-rays showed 
degenerative arthritis.

In July 1991, a private medical record shows that anterior-
posterior and lateral views of the knees compared to 1980 
films revealed marked increased severity of degenerative 
joint disease with a diagnosis of severe degenerative 
osteoarthritis of the knees.  A subsequent July 1991 private 
operative report shows an arthroscopy with debridement and 
removal of free debris was performed on the left knee with a 
final diagnosis of left knee degenerative osteoarthritis.

An April 1992 private medical record shows x-ray findings of 
left hip degenerative osteoarthritis changes with some 
narrowing of the joint space and flaring off the head and 
acetabulum.

Private medical records dated from February 1993 to October 
1997 show progression of degenerative arthritis.  A September 
1993 private x-ray examination report shows hip 
deterioration.  The doctor indicated that a total hip 
replacement soon would be needed.

A July 2000 VA medical record shows pain in the left upper 
shoulder off and on for years.

A September 2000 private medical record shows findings of 
chronic neck and bilateral shoulder pain.

In November 2002, a private medical record shows an 
assessment of diffuse arthritic pain.

A November 2003 private medical record shows complaints of 
pain in the neck and shoulders radiating to the right elbow, 
worse in cold weather.  However, physical examination of the 
shoulder and arm was negative.

A November 2003 VA medical record shows a finding of chronic 
arthralgia.  Physical examination revealed generalized joint 
stiffness with decreased active and passive ranges of motion 
in the bilateral shoulders, hips, and knees with minimal 
reproducible joint pain in the shoulders and knees, and mild 
hypertrophy in the bilateral knee joints.  This diagnosis was 
continued in records dated from January 2004 to March 2004.

Although there are current findings of degenerative 
arthritis, there is no medical evidence of in-service 
incurrence of degenerative arthritis, or any other medical 
evidence of a relationship between the veteran's current 
degenerative arthritis and service.

The service medical records are negative for any treatment of 
arthritis, including any complaints of joint pain.  Moreover, 
the first findings of early degenerative arthrosis of the 
left knee is in 1980, which is more than 15 years after 
service; the first findings of degenerative arthritis of the 
hips is in 1992, nearly 30 years after service; and the first 
findings of chronic arthralgia with generalized joint 
stiffness in the shoulders, hips, and knees is not until 
November 2003, nearly 40 years after service.  As such, 
service connection for degenerative arthritis is not 
warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  
Additionally, none of the remaining medical evidence of 
record relates the veteran's current degenerative arthritis 
to service.  The veteran testified at the June 2003 Board 
hearing that none of his doctors had related his arthritis to 
service.  

In sum, the Board finds that the preponderance of the 
evidence is against the service connection claim for 
degenerative arthritis.  Although the veteran contends that 
his current degenerative arthritis is related to service, 
this determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any relationship 
between the veteran's current degenerative arthritis and 
service.  Moreover, there is no evidence of a continuity of 
symptomatology degenerative arthritis from service or during 
the approximately 15 years before any current degenerative 
arthritis was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Accordingly, the claim of service connection for degenerative 
arthritis is denied.  38 C.F.R. §§ 3.303, 3.310(a).  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine; however, as the evidence is not 
equibalanced, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of back 
injury is denied.

Entitlement to service connection for degenerative arthritis 
is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


